DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Election/Restriction
Groups IV, Claims 8-9, 14 and 15, and species formulas (V) and (XI) are elected and being examined. 
Claims 1-6, and 10-13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2021.

Response to Amendment
The previous objection of Claims 8 and 9 formalities and rejection of Claims 8, 9, 14 and 15, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments. 
The previous rejection of Claim(s) 8 under 35 U.S.C. 102(a)(1) as being anticipated US 2,884,406 A to Wegler et al. (hereinafter Wegler) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 8, 9, 14 and 15, under 35 U.S.C. 102(a)(1) as being anticipated by US 4,886,867 A to Lin et al. (hereinafter Lin) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Wegler as applied to claim 8 above, and further in view of EP 0,496,163 A1 to Klein et al. (hereinafter Klein) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 14 and 15 recite that the diamine and the glycidyl amine have the formulas: 

    PNG
    media_image1.png
    498
    347
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    649
    457
    media_image2.png
    Greyscale
. However, claim 8 recites R3 and R4 as “hydrogen, aromatic, ortho substituted aromatic, ar-aliphatic, substituted ar-aliphatic, and substituted aliphatic.” It appears that the claim is broadening R3 and R4 to include branched alkyl groups and a glycidyl ether group (i.e. aliphatic group) and thus, fails to further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8, 9, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0,496,163 A1 to Klein et al. (hereinafter Klein).


Regarding claims 8 and 9, Klein teaches the advanced polyepoxide having the formula 16, 
    PNG
    media_image3.png
    233
    753
    media_image3.png
    Greyscale
, (page 9, ln 35), wherein R is hydrogen (page 4, ln 9), A is a cycloalkylene (page 4, ln 20) preferably obtained from 
    PNG
    media_image4.png
    140
    751
    media_image4.png
    Greyscale
(page 7, ln 15), R5 is an aryl or substituted aryl moiety (page 4, ln 19-27), a C3-20 tertiary alkyl (i.e. branched), R4 is C6-20 arylene that is optionally substituted (page 2, ln 48-53), and w is 0.8-16 (page 9, ln 43). The above formula 16 meets the claimed formula (III B), the above A meets the claimed 

Regarding claims 14 and 15, as cited above and incorporated herein, Klein teaches claim 8. Klein also teaches the claimed diglycidyl amine formula (III B), which meets the claimed formula epoxy cited in Claim 8. Thus, this meets claims 14 and 15 because the cited Formula (II) is an optional component for forming the optional Formula (III A) of claim 8.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive in part.
On page 18-19, the Applicant argues that in the claimed formula (IIIB), R1 and R2 are restricted to “ortho substituted aromatic, ar-aliphatic, and substituted ar-aliphatic.” This is not persuasive because claim 8 recites R1 and R2 can also be “aromatic,” which is met by the R4 C6-C20 arylene of Klein. 
On page 19-20, the Applicant further argues that the Klein does not teach the R3 and R4 of claimed formula (IIIB). This is not persuasive because Klein teaches that R5 is preferably a tertiary C4-10 alkyl or preferably C6-20 aryl group (page 3, ln 40-42), which meets the claimed R3 and R4 as either the branched alkyl, or aromatic.

    PNG
    media_image4.png
    140
    751
    media_image4.png
    Greyscale
(page 7, ln 15), which meets the claimed cycloaliphatic R5 and R6.
On page 20, the Applicant argues the Klein does not teach a “coating system”. This is not persuasive because, as cited above. Klein further teaches the advanced epoxy resin is used in a coating composition and mixed with a curing agent such as amines and polyhydroxy compounds, wherein the coating is applied to a substrate and cured (page 13, ln 22-58), which meets the coating and the hardener.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766